DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species XXII in the reply filed on 10/19/2020 is acknowledged.  The traversal is on the ground(s) that all claims should be no undue burden and that claim 1 is in condition for allowance.  This is not found persuasive because the applicant has provided no evidence for the allegation that the claims present no undue burden, and merely states that they do not, contrary to the restriction requirement. Further, the applicant has not provided any errors in the restriction requirement. The applicant’s allegation that claim 1 is in condition for allowance is further refuted by the following rejection.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-12, 15, 17, 20-24, & 26-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/19/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13-14, 16,18-19, & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US PGPub 20020186088, hereinafter Ohta 1) in view of Ohta et al. (US Patent 6833771, hereinafter Ohta 2) and Yoshimasu (US Patent 5065117), all references of record.
Ohta 1 discloses in Fig. 3:
An impedance matching network (output matching circuit 108) comprising: 
a fundamental output matching network (fundamental adjusting circuit 110, para [0072], comprising low-pass filter 1 in related Fig. 5), wherein said fundamental output matching network comprises: a fundamental MN first portion (C1 and L1, as seen in Fig. 1) formed on a substrate (filter element is provided on the substrate, para [0033], related Fig. 5 shows output matching circuit 108’ provided on the high-efficiency amplifier 101), wherein said fundamental MN first 
and a harmonic compensation matching network (harmonic processing circuit 109, shown in related Fig. 4), wherein said harmonic compensation matching network comprises: a harmonic MN portion formed on said substrate (para [0085]), wherein said harmonic MN portion has a first terminal (connected to the output of second-stage amplifier 107) and a second terminal (ground, shown in related Fig. 4), wherein said first terminal of said fundamental MN first portion and said first terminal of said harmonic MN portion are connected to an RF input terminal (connection to output of second-stage amplifier 107).
	Ohta 1 further discloses that the harmonic processing circuit may be provided by chip capacitors and parasitic inductors such as microstrip lines or interstitial via holes provided in the substrate (para [0085]).
	Ohta 1 further discloses the use of microstrip lines for forming both the fundamental output matching network (as seen in Figs. 9-11) and the harmonic compensation matching network (para [0085]).
	Ohta 1 further discloses that semiconductor substrates are used for high-frequency transistors (para [0004]).
Ohta 1 does not disclose:

Ohta 1 does not disclose a harmonic MN backside via inductor formed on an outer surface of a harmonic MN backside via hole, wherein said harmonic MN backside via hole penetrating through said semiconductor substrate, wherein said harmonic MN backside via inductor has a first terminal and a second terminal, wherein said second terminal of said harmonic MN portion is connected to said first terminal of said harmonic MN backside via inductor, wherein said second terminal of said harmonic MN backside via inductor is grounded.
Ohta 2 discloses in Fig. 10 that the use of two harmonic processing circuits (5 & 10) between an amplifier and a fundamental wave regulator circuit (6) to improve higher order harmonics rejection (col 18 lines 8-29).
Yoshimasu discloses the use of a microstrip transmission line formed on a semiconductor substrate of GaAs (col. 9 lines 53-59) for use in an impedance matching circuit (output matching stubs in Fig. 1). 
At the time of filing, it would have been obvious to one of ordinary skill in the art to use the impedance matching circuit of Ohta 1 as a wideband impedance matching network that is able to provide improved higher order harmonics rejection due to two harmonic processing circuits (219 and 220) as taught by Ohta 2 (col. 18 lines 8-29).
It would have been further obvious for a semiconductor substrate, specifically GaAs, to be used for the generic substrate of Ohta 1 as a specific, known in the art substrate that can be used for microstrip lines as taught by Yoshimasu (col. 9 lines 53-
It would have been further obvious to connect the harmonic processing circuit of Ohta 1 to ground using an insterstitial via hole as suggested by Ohta 1 (para [0085]) and demonstrated in related Figs. 9-11 where a connection to ground is provided through a line inside via hole VH providing inductance Lvh that penetrates through the substrate (as described in para [0119]) to a ground plane (ground plane BP).
As a consequence of the combination, a harmonic MN backside via inductor is formed on an outer surface of a harmonic MN backside via hole (harmonic processing circuits can be formed by chip capacitors and interstitial via holes provided in the substrate, interstitial via holes having an inductance as shown in related Figs. 9-11), wherein said harmonic MN backside via hole penetrates through said semiconductor substrate (as per an interstitial via hole), wherein said harmonic MN backside via inductor has a first terminal (connection to harmonic processing circuit) and a second terminal (ground connection, as per related Fig. 4), wherein said second terminal of said harmonic MN portion is connected to said first terminal of said harmonic MN backside via inductor (interstitial via holes providing ground connections as shown in related Fig. 11), wherein said second terminal of said harmonic MN backside via inductor is grounded (as shown in related Fig. 4).

As per claim 13:
Ohta 1 discloses:

	Ohta 1 does not disclose that the substrate is a semiconductor substrate.
	Yoshimasu discloses the use of a microstrip transmission line formed on a semiconductor substrate of GaAs (col. 9 lines 53-59) for use in an impedance matching circuit (output matching stubs in Fig. 1). 
	As a consequence of the combination of claim 1, the substrate is a semiconductor substrate.
	
	As per claim 14:

	
	As per claim 16:
	Ohta 1 discloses in related Figs. 9 & 10 that said fundamental MN first portion comprises a first fundamental MN inductor (Lp1 is an inductance shown as a transmission line provided to the via hole VH)
Alternatively:
	Ohta 1 discloses in related Fig. 10 that said fundamental MN first portion comprises a first fundamental MN inductor (inductor L1).
	Ohta 1 does not disclose that said fundamental MN first portion comprises a first fundamental MN transmission line inductor.
At the time of filing, it would have been obvious to one of ordinary skill in the art to use a transmission line inductor in place of the inductor L1 of Ohta 1 as an art-recognized alternative/equivalent inductor able to provide the same function.

As per claim 18:
Ohta 1 discloses in related Figs. 9 & 10:
said fundamental MN second portion comprises a second fundamental MN transmission line inductor (Lp2 is an inductance shown as a transmission line provided to the via hole VH).

	As per claim 19:
	Ohta 1 discloses in related Fig. 4:
harmonic MN portion further comprises a harmonic MN capacitor (capacitor 316) 
Ohta 1 discloses in related Fig. 5: 
said fundamental MN first portion further comprises a first fundamental MN capacitor (capacitor C1).

	As per claim 25:
	Ohta 1 does not disclose:
said semiconductor substrate is selected from the group consisting of: GaAs, InP, GaN, SiC, Si, sapphire, and SiGe.
Yoshimasu discloses the use of a microstrip transmission line formed on a semiconductor substrate of GaAs (col. 9 lines 53-59) for use in an impedance matching circuit (output matching stubs in Fig. 1). 
As a consequence of the combination of claim 1, said semiconductor substrate is selected from the group consisting of: GaAs, InP, GaN, SiC, Si, sapphire, and SiGe.

Response to Arguments
Applicant's arguments filed 02/01/2021 have been fully considered but they are not persuasive.
In page 2 of the applicant’s remarks, the applicant argues that:

The Examiner's attention is directed to Figs. 1, 4 and 5 of Ohta 1. One terminal of the harmonic processing circuit 109 is connected to the output of the second-stage amplifier 107. The other terminal of the harmonic processing circuit 109 is connected to one terminal of the fundamental adjusting circuit 110. The other terminal of the fundamental adjusting circuit 110 is connected to the output terminal 20. That is the output of the second-stage amplifier 107, the harmonic processing circuit 109, the fundamental adjusting circuit 110 and the output terminal 20 are connected in series. However, it is clear that the fundamental adjusting 

	The examiner respectfully disagrees. The applicant’s arguments are not commensurate with the claim language. While the limitations of claims 1 may be applied to a pi-type network, claim 1 does not require a pi-type network, such that the series connections of harmonic processing circuit 109 and fundamental adjusting circuit 110 does not render prevent the references from rejecting the claims. Furthermore, applicant’s argument of “it is clear that the fundamental adjusting circuit 110 is not directly connected to the output of the second-stage amplifier 107 as the harmonic processing circuit 109 does” is not commensurate with the claim language, as the claims make no mention of an amplifier, nor do they provide any use of the term “directly,” such that it is not clear how the argument pertains to the rejection of the claims.
In pages 5-7 of the applicant’s remarks, the applicant argues that:
The Examiner's attention is directed to paragraph [0034] of the specification and Fig. 1B of the present invention. In Fig. 1B, the backside metal layer 41 is formed on the bottom surface 401 of the semiconductor substrate 40 and the outer surface 43 of the harmonic MN backside via hole 42 (including the surrounding surface 430 of the harmonic MN backside via hole 42 and the bottom surface 431 of the harmonic MN backside via hole 42). Clearly, the harmonic MN backside via hole 42 is not fully filled with the backside metal layer 41. The exact inductance of 
Ohta 2 and Yoshimatsu do not overcome the deficiencies of Ohta 1. 
Hence, Ohta 1, Ohta 2 and Yoshimatsu, either individually or in combination, fail to teach or suggest each and every feature of independent Claim 1 of the present invention. 
Therefore, independent Claim 1 is patentable over Ohta 1, Ohta 2 and Yoshimatsu based on the reasons mentioned above. 
The Applicants respectfully submit that Ohta 1, Ohta 2 and Yoshimasu do not render dependent Claim 13 of the present invention obvious for at least following reasons: 
The reason is the same as those described above. Application No. 16/360,702
The Examiner's attention is directed to paragraph [0124] of the specification and Figs. 11 and 14 of Ohta 1. The via hole VH in Fig. 11 and the via holes VH in Fig. 14 of Ohta 1 are fully filled with metal. 

Hence, dependent Claim 13 of the present invention could not be obtained from the teaching of the prior art references. Therefore, dependent Claim 13 is patentable over the cited prior art references based on the reasons mentioned above.

	The examiner respectfully disagrees. The applicant’s arguments are not commensurate with the claim language. Neither claim 1 nor claim 13 feature language that requires vias to not be fully filled. The applicant repeatedly directs arguments towards the specification and the drawings of the current application, however these features are not present in the claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., not fully filled via holes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Arguments pertaining to claims 14, 16, 18-19 & 25 are based on the arguments as addressed above, and thus are not persuasive.
As such, the rejections of claims 1, 13-14, 16, 18-19 & 25 are sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Samuel S Outten/Examiner, Art Unit 2843